Case: 3:20-cv-00872-jdp Document #: 16 Filed: 01/25/21 Page 1of1

UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

 

Maryann Nawrocki Notice of Appeal
Plaintiff Case No.3:20-cv-872

Vv.
Reach Dane, Head Start Program

Defendant

Notice is given that plaintiff/defendant, Maryann Nawrocki, appeals to the United States Court
of Appeals for the Seventh Circuit court from the final judgement entered in this action on

09/22/2020

 

 

 

Dated and signed this December 07, 2020
Madison, Wisconsin. 53713
LLL, [etre Ki
Signature

600 North Washington apt 122

 

Street Address

Jacksonville, Florida 32202

 

City State Zip
